DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6 and 9-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 9, 10-15, 17-19 and 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 20120287034, hereinafter “Park”), in view of Johansson et al. (US 20130225078, hereinafter “Johan”), and further in view of Lee (US 20090031061, hereinafter “Lee”).
 	Regarding claim 1, Park discloses,
 	A communication control device for controlling wireless communication among a plurality of communication apparatuses (a user device according to the present invention provides a user interface for convenience and intuition according to a data sharing function. The user interface according to the present invention may include a first region indicating a source network electronic device (namely, transmission side network electronic device) having data to be shared, a second region indicating a target network electronic device (namely, reception side network electronic device) receiving the shared data, Para. [0038]), the communication control device comprising:
 	“an identification information acquisition unit implemented via at least one processor and configured to acquire, from a first object corresponding to a first communication apparatus of the plurality of communication apparatuses (a transmission side electronic device is assigned to the second regions 330, 430, 530, 630), first identification information for identifying the first communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059]), and to acquire, from a second object corresponding to a second communication apparatus of the plurality of communication apparatuses (a reception side electronic device is assigned to the first regions 310, 410, 510, and 610), second identification information for identifying the second communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059])”;
 	“an action recognition unit via at least one processor and configured to recognize an action of coupling the first object with the second object (as shown in FIGS. 3 to 5, bitmap images 320, 420 and 520 indicating a direction between items of the first regions 310, 410, and 510 and items of the second regions 330, 430, 530 may be expressed. The bit map images 320, 420, 520 may be items for illustrating a transmission direction, order, and configuration of data between the transmission side network electronic device and the reception side network electronic device)”; and 
“a connection control unit via at least one processor and configured to perform communication between the first communication apparatus and the second communication apparatus corresponding to the coupled first object and second object, respectively, based on the acquired first identification information and second identification information to connect the first communication apparatus to the second communication apparatus through wireless communication (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075])”;
However, Park does not explicitly disclose, “a display unit configured to providing a notification of an associated information based on the first communication apparatus and the second communication apparatus, the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the 
In a similar field of endeavor, Johan discloses, “a display unit configured to providing a notification of an associated information based on the first communication apparatus and the second communication apparatus (In FIG. 8a, while a user is previewing content 640 on their device 201, visual cues show the user what actions the user could perform on the previewed content item 640. As discussed before, a user interface component 650 may be displayed to show that the preview can be closed, but also, representations (712, 713, 814 and 815) of devices may be displayed to indicate that the previewed content 640 can be shared with those devices, Figs. 8a-8d and Paras. [0102]-[0106]), the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus (Once the user has decided which device they want to share the previewed content item 640 with, they can provide a user input directing the previewed content item 640 toward the graphical representation 823 of the device 403 they wish to share with as shown in FIG. 8c. Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing a display unit configured to providing a notification of an associated information based on the first communication 
Further, the combination of Park and Johan does not explicitly disclose, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus.”
In a similar field, Lee discloses, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus (the user interface 12 may display the connection status of the device 20 more specifically with reference to the connection status among the device information 30. The user interface 12 displays status information which indicates the connection status between the host apparatus 10 and one or more devices 20, Paras. [0053]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park and Johan by specifically providing wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus, as taught by Lee for the purpose of providing a host apparatus which can connect to one or more devices according to connection options preset in the devices (Para. [0009]).
Regarding claim 2, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), further Park discloses,
“wherein the first object and the second object are each a rectangular-shaped object (an item arrangement region 650 in which an item of a transmission side network electronic device and an item of a reception side network electronic device are arranged may additionally be provided, Para. [0058] and Figs. 3-6).”
Regarding claim 3, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), further Park discloses,
“wherein the first object and the second object are disposed on a display device on which a touch operation is capable of being performed, and wherein the action of coupling the first object with the second object is an action of connecting the first object to the second object by performing the touch operation on the display device (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075]).”
Regarding claim 6, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), further Park discloses,
“wherein the first object and the second object are each a block-shaped object (an item arrangement region 650 in which an item of a transmission side network electronic device and an item of a reception side network electronic device are arranged may additionally be provided, Para. [0058] and Figs. 3-6).”
Regarding claim 9, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), further Park discloses,
“a notification control unit implemented via at least one processor and configured to use the display unit to provide a notification indicating whether a connection between the first communication apparatus and the second communication apparatus through the wireless communication has been completed (moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item… the user device may display a data list associated with sharing data in response to the interaction (1011). In this case, the sharing data may become data of a network electronic device selected as the transmission side item, Paras. [0073]-[0083]), wherein the notification control unit is implemented via at least one processor (The display unit may include an interface supporting touch based input. For example, the display unit 230 may support a touch based on user interaction input by a touch screen arrangement and create and transfer an input signal according to the user interaction to the controller 270, Para. [0044]).”
Regarding claim 10, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), further Park discloses,
 (moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item… the user device may display a data list associated with sharing data in response to the interaction (1011). In this case, the sharing data may become data of a network electronic device selected as the transmission side item, Paras. [0073]-[0077]).”
Regarding claim 11, Park discloses,
 	A communication control method comprising:
 	“acquiring, from a first object corresponding to a first communication apparatus of the plurality of communication apparatuses (a transmission side electronic device is assigned to the second regions 330, 430, 530, 630), first identification information for identifying the first communication apparatus, and to acquiring, from a second object corresponding to a second communication apparatus of the plurality of communication apparatuses (a reception side electronic device is assigned to the first regions 310, 410, 510, and 610), second identification information for identifying the second communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059])”;
 	“recognizing an action of coupling the first object with the second object (as shown in FIGS. 3 to 5, bitmap images 320, 420 and 520 indicating a direction between items of the first regions 310, 410, and 510 and items of the second regions 330, 430, 530 may be expressed. The bit map images 320, 420, 520 may be items for illustrating a transmission direction, order, and configuration of data between the transmission side network electronic device and the reception side network electronic device)”; and 
“performing communication between the first communication apparatus and the second communication apparatus corresponding to the coupled first object and second object, respectively, based on the acquired first identification information and second identification information to connect the first communication apparatus to the second communication apparatus through wireless communication (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075])”; and
However, Park does not explicitly disclose, “providing a notification of an associated information based on the first communication apparatus and the second communication apparatus, the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus.”
In a similar field of endeavor, Johan discloses, “providing a notification of an associated information based on the first communication apparatus and the second communication apparatus (In FIG. 8a, while a user is previewing content 640 on their device 201, visual cues show the user what actions the user could perform on the previewed content item 640. As discussed before, a user interface component 650 may be displayed to show that the preview can be closed, but also, representations (712, 713, 814 and 815) of devices may be displayed to indicate that the previewed content 640 can be shared with those devices, Figs. 8a-8d and Paras. [0102]-[0106]), the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus (Once the user has decided which device they want to share the previewed content item 640 with, they can provide a user input directing the previewed content item 640 toward the graphical representation 823 of the device 403 they wish to share with as shown in FIG. 8c. Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing a notification of an associated information based on the first communication apparatus and the second communication apparatus, the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus, as taught by Johan by specifically providing a technique for an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily (Para. [0025]).
Further, the combination of Park and Johan does not explicitly disclose, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus.”
In a similar field, Lee discloses, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus (the user interface 12 may display the connection status of the device 20 more specifically with reference to the connection status among the device information 30. The user interface 12 displays status information which indicates the connection status between the host apparatus 10 and one or more devices 20, Paras. [0053]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park and Johan by specifically 
Regarding claim 12, Park discloses,
A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
 “acquiring, from a first object corresponding to a first communication apparatus of the plurality of communication apparatuses (a transmission side electronic device is assigned to the second regions 330, 430, 530, 630), first identification information for identifying the first communication apparatus, and to acquiring, from a second object corresponding to a second communication apparatus of the plurality of communication apparatuses (a reception side electronic device is assigned to the first regions 310, 410, 510, and 610), second identification information for identifying the second communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059])”;
 “recognizing an action of coupling the first object with the second object (as shown in FIGS. 3 to 5, bitmap images 320, 420 and 520 indicating a direction between items of the first regions 310, 410, and 510 and items of the second regions 330, 430, 530 may be expressed. The bit map images 320, 420, 520 may be items for illustrating a transmission direction, order, and configuration of data between the transmission side network electronic device and the reception side network electronic device)”; and 
“performing communication between the first communication apparatus and the second communication apparatus corresponding to the coupled first object and second object, respectively, based on the acquired first identification information and second identification information to connect the first communication apparatus to the second communication apparatus through wireless communication (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075]).”
However, Park does not explicitly disclose, “providing a notification of an associated information based on the first communication apparatus and the second 
In a similar field of endeavor, Johan discloses, “providing a notification of an associated information based on the first communication apparatus and the second communication apparatus (In FIG. 8a, while a user is previewing content 640 on their device 201, visual cues show the user what actions the user could perform on the previewed content item 640. As discussed before, a user interface component 650 may be displayed to show that the preview can be closed, but also, representations (712, 713, 814 and 815) of devices may be displayed to indicate that the previewed content 640 can be shared with those devices, Figs. 8a-8d and Paras. [0102]-[0106]), the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus (Once the user has decided which device they want to share the previewed content item 640 with, they can provide a user input directing the previewed content item 640 toward the graphical representation 823 of the device 403 they wish to share with as shown in FIG. 8c. Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing a notification of an 
Further, the combination of Park and Johan does not explicitly disclose, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus.”
In a similar field, Lee discloses, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus (the user interface 12 may display the connection status of the device 20 more specifically with reference to the connection status among the device information 30. The user interface 12 displays status information which indicates the connection status between the host apparatus 10 and one or more devices 20, Paras. [0053]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park and Johan by specifically providing wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus, as taught by Lee for the purpose of providing a host apparatus which can connect to one or more devices according to connection options preset in the devices (Para. [0009]).
Regarding claim 13, Park discloses,
A communication control system comprising: 
“a plurality of communication apparatuses capable of wirelessly communicating with each other and a plurality of objects corresponding to the plurality of communication apparatuses, respectively, the plurality of objects each including identification information for a corresponding communication apparatus (a transmission side electronic device is assigned to the second regions 330, 430, 530, 630 and a reception side electronic device is assigned to the first regions 310, 410, 510, and 610)”;
 “a communication control device configured to control wireless communication among a plurality of communication apparatuses (a user device according to the present invention provides a user interface for convenience and intuition according to a data sharing function. The user interface according to the present invention may include a first region indicating a source network electronic device (namely, transmission side network electronic device) having data to be shared, a second region indicating a target network electronic device (namely, reception side network electronic device) receiving the shared data, Para. [0038])”, wherein the communication control device includes,
 	“an identification information acquisition unit implemented via at least one processor and configured to acquire, from a first object corresponding to a first communication apparatus of the plurality of communication apparatuses (a transmission side electronic device is assigned to the second regions 330, 430, 530, 630), first identification information for identifying the first communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059]), and to acquire, from a second object corresponding to a second communication apparatus of the plurality of communication apparatuses (a reception side electronic device is assigned to the first regions 310, 410, 510, and 610), second identification information for identifying the second communication apparatus (At least one item corresponding to a reception side electronic device is assigned to the first regions 310, 410, 510, and 610, and at least one item corresponding to a transmission side electronic device is assigned to the second regions 330, 430, 530, 630. In cases of FIG. 3, FIG. 4, and FIG. 6, a plurality of items with respect to a plurality of network electronic devices are provided to the first region 310, 410, and 610, and a plurality of items are provided to the second regions 330, 430, and 630. In a case of FIG. 5, one item with respect to one receiving network electronic device is provided to the first regions 510, and one item with respect to one transmitting network electronic device is provided to the second regions 530, Figs. 3-6 and Paras. [0053]-[0059])”;
(as shown in FIGS. 3 to 5, bitmap images 320, 420 and 520 indicating a direction between items of the first regions 310, 410, and 510 and items of the second regions 330, 430, 530 may be expressed. The bit map images 320, 420, 520 may be items for illustrating a transmission direction, order, and configuration of data between the transmission side network electronic device and the reception side network electronic device)”; and 
“a connection control unit via at least one processor and configured to perform communication between the first communication apparatus and the second communication apparatus corresponding to the coupled first object and second object, respectively, based on the acquired first identification information and second identification information to connect the first communication apparatus to the second communication apparatus through wireless communication (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075])”;
However, Park does not explicitly disclose, “a display unit configured to providing a notification of an associated information based on the first communication apparatus 
In a similar field of endeavor, Johan discloses, “a display unit configured to providing a notification of an associated information based on the first communication apparatus and the second communication apparatus (In FIG. 8a, while a user is previewing content 640 on their device 201, visual cues show the user what actions the user could perform on the previewed content item 640. As discussed before, a user interface component 650 may be displayed to show that the preview can be closed, but also, representations (712, 713, 814 and 815) of devices may be displayed to indicate that the previewed content 640 can be shared with those devices, Figs. 8a-8d and Paras. [0102]-[0106]), the notification including a displayed icon that depicts a coupling of the first object with the second object and representing the connection of the first communication apparatus to the second communication apparatus (Once the user has decided which device they want to share the previewed content item 640 with, they can provide a user input directing the previewed content item 640 toward the graphical representation 823 of the device 403 they wish to share with as shown in FIG. 8c. Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”

Further, the combination of Park and Johan does not explicitly disclose, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus.”
In a similar field, Lee discloses, “wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus (the user interface 12 may display the connection status of the device 20 more specifically with reference to the connection status among the device information 30. The user interface 12 displays status information which idicates the connection status between the host apparatus 10 and one or more devices 20, Paras. [0053]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park and Johan by specifically providing wherein the notification shows a status of the connection between the first communication apparatus and the second communication apparatus, as taught by Lee 
Regarding claim 14, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), further Park discloses,
“wherein the first object and the second object are each a rectangular-shaped object (an item arrangement region 650 in which an item of a transmission side network electronic device and an item of a reception side network electronic device are arranged may additionally be provided, Para. [0058] and Figs. 3-6).”
Regarding claim 15, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), further Park discloses,
“wherein the first object and the second object are disposed on a display device on which a touch operation is capable of being performed, and wherein the action of coupling the first object with the second object is an action of connecting the first object to the second object by performing the touch operation on the display device (the user may input an interaction for data sharing based on the previously selected network electronic devices (1009). For example, the user may input an interaction (e.g., gesture such as flick or drag and drop) moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item, Paras. [0072]-[0075]).”
Regarding claim 17, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), further Park discloses,
(an item arrangement region 650 in which an item of a transmission side network electronic device and an item of a reception side network electronic device are arranged may additionally be provided, Para. [0058] and Figs. 3-6).”
Regarding claim 18, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), further Park discloses,
“a notification is provided indicating whether a connection between the first communication apparatus and the second communication apparatus through the wireless communication has been completed (moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item… the user device may display a data list associated with sharing data in response to the interaction (1011). In this case, the sharing data may become data of a network electronic device selected as the transmission side item, Paras. [0073]-[0083])).”
Regarding claim 19, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), further Park discloses,
“wherein a notification is provided of service information available to the first communication apparatus and the second communication apparatus (moving a transmission side item to a reception side item in a given example of the user interface as illustrated in FIG. 3. Then, the user device may internally control network connection between a network electronic device of a transmission item and a network electronic device of a reception side item… the user device may display a data list associated with sharing data in response to the interaction (1011). In this case, the sharing data may become data of a network electronic device selected as the transmission side item, Paras. [0073]-[0077]).”
Regarding claim 20, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), however Park does not disclose, “wherein the icon is not displayed prior to the notification being provided.”	In a similar field of endeavor, Johan discloses, “wherein the icon is not displayed prior to the notification being provided (When a user wishes to use one electronic device to interact with another, there needs to be a way for the user to indicate which other electronic device they wish to interact with…….Using image recognition, the camera 410 can continuously track the positions of the electronic devices and send this information to them. All the devices may be connected to a common network 101 or be directly communicating with one another, for example via the NFC subsystem or the Wil or Bluetooth subsystem. The processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410 or by the electronic devices 201, 402 and 403 themselves, or some other device (not shown) capable of communicating with the electronic devices 201, 402 and 403 (Paras. [0074]-[0080]). Thus, it is clear from the above citations that no icon are being displayed prior to connections are established between communication devices).”	Therefore, it would have been obvious to one of ordinary skill in art at the time of 
Regarding claim 21, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), however Park does not disclose, “wherein the icon is not displayed prior to the notification being provided.”	In a similar field of endeavor, Johan discloses, “wherein the icon is not displayed prior to the notification being provided (When a user wishes to use one electronic device to interact with another, there needs to be a way for the user to indicate which other electronic device they wish to interact with…….Using image recognition, the camera 410 can continuously track the positions of the electronic devices and send this information to them. All the devices may be connected to a common network 101 or be directly communicating with one another, for example via the NFC subsystem or the Wil or Bluetooth subsystem. The processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410 or by the electronic devices 201, 402 and 403 themselves, or some other device (not shown) capable of communicating with the electronic devices 201, 402 and 403 (Paras. [0074]-[0080]). Thus, it is clear from the above citations that no icon are being displayed prior to connections are established between communication devices).”
Regarding claim 22, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 12), however Park does not disclose, “wherein the icon is not displayed prior to the notification being provided.”	In a similar field of endeavor, Johan discloses, “wherein the icon is not displayed prior to the notification being provided (When a user wishes to use one electronic device to interact with another, there needs to be a way for the user to indicate which other electronic device they wish to interact with…….Using image recognition, the camera 410 can continuously track the positions of the electronic devices and send this information to them. All the devices may be connected to a common network 101 or be directly communicating with one another, for example via the NFC subsystem or the Wil or Bluetooth subsystem. The processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410 or by the electronic devices 201, 402 and 403 themselves, or some other device (not shown) capable of communicating with the electronic devices 201, 402 and 403 (Paras. [0074]-[0080]). Thus, it is clear from the above citations that no icon are being displayed prior to connections are established between communication devices).”	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing wherein the icon is not displayed prior to the notification being provided, as taught by Johan by specifically providing a technique for an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily (Para. [0025]).
Regarding claim 23, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 13), however Park does not disclose, “wherein the icon is not displayed prior to the notification being provided.”	In a similar field of endeavor, Johan discloses, “wherein the icon is not displayed prior to the notification being provided (When a user wishes to use one electronic device to interact with another, there needs to be a way for the user to indicate which other electronic device they wish to interact with…….Using image recognition, the camera 410 can continuously track the positions of the electronic devices and send this information to them. All the devices may be connected to a common network 101 or be directly communicating with one another, for example via the NFC subsystem or the Wil or Bluetooth subsystem. The processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410 or by the electronic devices 201, 402 and 403 themselves, or some other device (not shown) capable of communicating with the electronic devices 201, 402 and 403 (Paras. [0074]-[0080]). Thus, it is clear from the above citations that no icon are being displayed prior to connections are established between communication devices).”	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing wherein the icon is not displayed prior to the notification being provided, as taught by Johan by specifically providing a technique for an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily (Para. [0025]).
Regarding claim 24, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 1), however Park does not disclose, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object.”
In a similar field of endeavor, Johan discloses, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object (Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object, as taught by Johan by specifically providing a technique for an easy way for multiple 
Regarding claim 25, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 11), however Park does not disclose, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object.”
In a similar field of endeavor, Johan discloses, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object (Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object, as taught by Johan by specifically providing a technique for an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily (Para. [0025]).
Regarding claim 26, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 12), however Park does not disclose, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object.”
(Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park by specifically providing wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object, as taught by Johan by specifically providing a technique for an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily (Para. [0025]).
Regarding claim 27, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 13), however Park does not disclose, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object.”
In a similar field of endeavor, Johan discloses, “wherein the displayed icon depicts the coupling as the first object being in physical contact with the second object (Such a user input may be a swipe 840, or moving the previewed content item 640 over the graphical representation 823, or it could be merely a swipe towards the representation 823, such as a flicking motion, Figs. 8a-8d and Paras. [0102]-[0106]).”
.

Claims 4  and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Johan, in view Lee, and further in view of Kim et al. (US 20100304674, hereinafter “Kim”).
Regarding claim 4, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 3), however the combination of Park, Johan and Lee does not explicitly disclose, “wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports.”
In a similar field of endeavor, Kim discloses, “wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports (In step 411, the control unit 100 classifies a Bluetooth device in the device list as a server or a client according to a touch signal from the user. For example, as illustrated in FIG. 5B, when a device "Samsung-AAA" is selected, the control unit 100 may control to display a pop-up containing "set as client" and "set as server", Para. [0057]).”
Therefore, it would been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park, Johan and Lee by specifically providing wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports, as taught by Kim for the purpose of provide a system/method for easily connecting pre-registered Bluetooth devices through a relay terminal for data communication without explicit inquiry (Para. [0015]).
Regarding claim 16, the combination of Park, Johan and Lee discloses everything claimed as applied above (see claim 15), however the combination of Park, Johan and Lee does not explicitly disclose, “wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports.”
In a similar field of endeavor, Kim discloses, “wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports (In step 411, the control unit 100 classifies a Bluetooth device in the device list as a server or a client according to a touch signal from the user. For example, as illustrated in FIG. 5B, when a device "Samsung-AAA" is selected, the control unit 100 may control to display a pop-up containing "set as client" and "set as server", Para. [0057]).”
Therefore, it would been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Park, Johan and Lee by specifically providing wherein, in the action of coupling the first object with the second object, the first communication apparatus and the second communication apparatus are connected by a wireless standard that each of the first communication apparatus and the second communication apparatus supports, as taught by Kim for the purpose of provide a system/method for easily connecting pre-registered Bluetooth devices through a relay terminal for data communication without explicit inquiry (Para. [0015]).

Relevant reference(s)
US 20090177810: Aspects of the present invention relate to a mobile terminal system capable of performing short-range wireless communications, and more particularly, to a method of optimized-sharing of multimedia content that allows delivery of optimized multimedia content by using device profiles shared between devices connected via short-range wireless communication.
US 20110268218: the aspect of this invention is to provide electronic devices and a controlling method thereof, which are capable of providing a user-friendly user interface (UI) and efficiently controlling the electronic devices in a system environment that includes a plurality of electronic devices that can communicate with each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641